732 N.W.2d 897 (2007)
MONEY SOURCE FINANCIAL, Plaintiff-Appellant/Cross-Appellee,
v.
ANN ARBOR COMMERCE BANK, Defendant/Third-Party Plaintiff-Appellee/Cross-Appellee,
v.
National City Bank, Third-Party Defendant/Cross-Plaintiff-Appellee/Cross-Appellant, and
William Davis and William Faulkner, Third-Party Defendants.
Docket No. 133227. COA No. 270084.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the November 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The application for leave to appeal as cross-appellant is therefore moot and is DENIED.